Title: To John Adams from United States House of Representatives, 12 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 12, 1790
				
				The House of Representatives have agreed to the amendment of the Senate to the bill, entitled “An act further to provide for the payment of the invalid pensioners of the United States;”They disagree to the first and second amendments of the Senate to the bill, entitled “An act to establish the Post Office and post roads within the United States;” they disagree to the first amendment in the 11th section, and to the several amendments in the 13th, 23d, 24th, and 31st sections, and agree to all the other amendments proposed by the Senate to the said bill;They disagree to the third amendment of the Senate to the bill, entitled “An act for the government and regulation of seamen in the merchants’ service,” and they agree to all the other amendments proposed by the Senate;They have also passed the bill sent from the Senate for concurrence, entitled “An act for establishing the temporary and permanent seat of the government of the United States.” 

				
					
				
				
			